Citation Nr: 0733295	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-35 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 
10 percent for arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1956 to 
July 1979.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that granted service connection and assigned a 
10 percent rating for arteriosclerotic heart disease, 
effective from May 8, 2001.  

In September 2007, the veteran's representative submitted a 
motion to advance the veteran's case on the docket and the 
motion was granted in October 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The medical treatment notes by the veteran's cardiologist, 
Dr. Wesley Davis, indicate that the veteran obtains medical 
care at a VA hospital for heart-related issues.  Although VA 
has a duty to assist a claimant in obtaining evidence to 
substantiate his claim (see 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007)), nothing in the claims folder 
indicates that the RO requested the VA treatment records.  VA 
medical treatment records are deemed to be within the control 
of VA and should have been included in the record, as they 
may be determinative of the claim.  Therefore a remand is 
necessary for the purpose of obtaining such records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran submitted some records of medical treatment by 
Dr. Davis, but he also submitted a signed medical waiver and 
asked the RO to obtain all of Dr. Davis's records.  The 
claims file does not show that those records were sought.  
Dr. Davis's records dated from May 2001 forward should be 
obtained. 

Since more than three years has passed since the last VA 
compensation and pension examination was conducted, 
fundamental fairness to the veteran warrants a 
contemporaneous VA examination that takes into account the 
rating criteria utilized in evaluating his service-connected 
disability.  See Baker v. Derwinski, 2 Vet. App. 315 (1992) 
(the duty to assist includes providing a thorough and 
contemporaneous medical examination, which takes into account 
prior medical evaluations and treatments).  Thus, an 
examination to determine the current severity of his 
arteriosclerotic heart disease must be scheduled.  The 
examiner should also be asked to interpret the multistage 
exercise tests conducted on July 2 and July 15, 2002.

Finally, the veteran has never been invited, pursuant to 
38 C.F.R. § 3.159(b), to provide VA with any evidence in his 
possession that pertains to the claim.  Nor has he been 
provided with notice that complies with Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Such notice should be provided to 
the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006), and 38 C.F.R. § 3.159(b).  The 
veteran should also be asked to submit any 
evidence in his possession that pertains 
to the claim.

2.  Make arrangements to obtain the 
veteran's treatment records for 
arteriosclerotic heart disease from 
Dr. Wesley Davis, of Alexandria, 
Louisiana, dated since May 2001.     

3.  Ask the veteran to identify all VA 
treatment facilities where he was treated 
for arteriosclerotic heart disease from 
May 2001 forward, and make arrangements to 
obtain any identified records.  

4.  After the foregoing has been 
completed, the veteran should be afforded 
a VA heart examination to assess the 
severity of his arteriosclerotic heart 
disease.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner in 
conjunction with the examination report.  
Any indicated studies should be performed. 

The examination should include appropriate 
testing to determine the current workload, 
expressed in metabolic equivalents (METs), 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope.  If such testing 
cannot be undertaken due to medical 
reasons, the medical examiner should 
provide an estimate of the level of 
activity that results in those symptoms.  

Whether there is cardiac hypertrophy or 
dilatation, or left ventricular 
dysfunction on electrocardiogram, 
echocardiogram, or x-ray, must be 
documented.  

Whether there is congestive heart failure 
and/or left ventricular dysfunction should 
be discussed, as well.

In addition, the medical examiner should 
review the multistage exercise tests 
conducted on July 2, 2002, and July 15, 
2002, and state the workload, expressed in 
METs, that would have resulted in dyspnea, 
fatigue, angina, dizziness, or syncope at 
that time.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

5.  Readjudicate the issue on appeal.  
Consider all the evidence of record to 
determine whether the facts showed that 
the veteran was entitled to a higher 
disability rating for his arteriosclerotic 
heart disease at any period of time since 
his original claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

6.  If the claim remains denied, provide 
the veteran and his representative with a 
Supplemental Statement of the Case (SSOC).  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

